FILED

UNITED STATES DISTRICT COURT DEC -3 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

Bankruptcy Courts _

AZAEL DYTHIAN PERALES, )
)
Plaintiff, )

) Civil Action No.: 1:19-cev-03315 (UNA)
v, )
)
FEDERAL BUREAU )
OF INVESTIGATION, ef al., )
)
Defendants. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), by which the court is
required to dismiss a case if it determines that the action is frivolous.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff sues approximately 48 defendants, ranging from federal agencies, judges, and
officials, however, most of the intended defendants cannot even be understood. The prolix
complaint totals 50 pages. The majority of the complaint is incomprehensible. Plaintiff alleges

that he and “every U.S. Citizen” are being surveilled through various channels and that defendants

]
are engaged in “human brain implanting, interrupting and capturing all thoughts that go through
the human brain[,] triggering depressive type psychosis among other life threatening forms of
paranoia, delusions[, and] mental and physical ailments.” He further alleges that defendants are
“spying” on him in “all fifty states, including business[es], private homes, streets, public arenas,
churches, schools, all restrooms[,] and any and all establishments throughout the United States
without a court order.”” He demands that the court “disconnect power to all Defendants|” ] facilities,
satellites, computers, phone lines and power lines[.]” While plaintiff recites countless legal
authority, any substantive claims or issues involving defendants are unclear, as the complaint
consists entirely of rambling and unconnected statements and allegations.

This court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans
v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the
federal courts are without power to entertain claims otherwise within their jurisdiction if they are

3099

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport
Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.””). A court may dismiss a complaint as frivolous “when the facts alleged rise to
the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.
The instant complaint satisfies this standard. In addition to failing to state a claim for relief
or to establish federal jurisdiction, the complaint is deemed frivolous and will be dismissed.
Plaintiff's motion for temporary restraining order will be denied as moot. A separate order

accompanies this memorandum opinion.

7. (b—
AtXtg,

Date: November Xf, 2019 United Sigi® District Judge

 
